Opinion by
Mr. Justice Fell,
On a former appeal in this case it was decided that the parties who granted to the corporation defendant a right to construct its road, were without power to make the grant either *294as executors or as devisees, in both of which capacities they had assumed to act: McClane v. McClane, 207 Pa. 465. The order then made reversing the decree and directing that an injunction be issued was afterwards modified, and the defendants were granted leave to answer. At the second hearing on bill, answer and proof, the main question was that of estoppel. Three of the parties named as defendants were only nominally such, and were not acting in sympathy and interest with the real defendant, the Washington and Canonsburg Railway Company. They had joined with the plaintiffs in giving notice to the railway company that suit would be brought unless their demand for a new agreement, permitting a coal road crossing of its tracks, was complied with, and the relief sought was for the benefit of them as well as of the plaintiffs. The court found that three of the seven persons' interested in the land were estopped to deny the right of the railway company to maintain its tracks and operate its cars, by their execution of the grant and their subsequent conduct; that two others were estopped by their silence and acquiescence with full knowledge; that as to the remaining two, one of whom was without knowledge and the other was not of full age, an estoppel had not been established. It was also found that the company had entered on the land and constructed its road thereon in good faith, believing it had a valid grant; that the location, construction and operation of the road had enhanced the value of the farm and will increase the value of the shares the plaintiffs will be entitled to receive on the distribution of the estate; that the real ground of complaint as it appeared from the proofs was not the presence of the railway on the farm, but the fact that the company would not allow the construction of a coal switch from a steam road to a mine on the farm to cross its tracks; that permission to make this construction would take out of the case wholly the claim of irreparable injury. The company having obligated itself to permit crossings, an injunction was refused, but the bill was retained to enforce if necessary the agreement. This disposition of the case is manifestly equitable. It gives to the, two plaintiffs who have a standing all they can justly claim, because their shares in the distribution of the proceeds of the land when sold will not be diminished. It relieves the company from in*295curring a ruinous loss in tlie removal of its road from the land in question and other lands on either side of it. The grounds on which it is rested are so fully stated in the opinion of the learned judge of the common pleas that further discussion of them is unnecessary.
The decree is affirmed at the cost of the appellants.